In the Supreme Court of Georgia


                                            Decided: October 5, 2015


              S15A0725. LAYER v. BARROW COUNTY et al.


      BLACKWELL, Justice.

      Mike Layer built a sewer pumping station for Barrow County, and he

allegedly entered into an agreement with the County pursuant to which he would

retain an interest in a portion of the pumping capacity at the station. Layer,

however, failed to get this alleged agreement in writing. After he was refused his

alleged interest in the pumping capacity, Layer sued Barrow County, the City

of Auburn, and a host of county and city officials (in both their official and

individual capacities), asserting breach of contract, unjust enrichment, breach

of the implied covenant of good faith and fair dealing, promissory estoppel, and

an unconstitutional taking of his property without just compensation. For these

alleged wrongs, Layer sought an award of monetary damages and just

compensation, as well as prospective relief in the nature of specific performance,
but in the form of an injunction and writ of mandamus.1 The trial court

dismissed his lawsuit, and Layer appeals. We affirm.

      1. We begin with the dismissal of the claims sounding in breach of

contract and various quasi-contractual theories of liability. As a general rule,

counties enjoy sovereign immunity. See Toombs County v. O’Neal, 254 Ga.
390, 391 (1) (330 SE2d 95) (1985) (“[The] constitutional reservation of

sovereign immunity to ‘the State’ is a constitutional reservation of sovereign

immunity to the counties of the State of Georgia.”). And county officers sued

in their official capacities — since a suit against a county officer in her official

capacity is a suit against the county itself — enjoy the same sovereign

immunity. Gilbert v. Richardson, 264 Ga. 744, 746 (4), n. 4 (452 SE2d 476)

(1994). Although sovereign immunity has been waived for “action[s] ex

contractu for the breach of any written contract,” Ga. Const. of 1983, Art. I,

Sec. II, Par. IX (c) (emphasis supplied), sovereign immunity generally will bar

a lawsuit for breach of an unwritten contract. Bd. of Regents of Univ. System

of Ga. v. Winter, 331 Ga. App. 528, 532 (2) (771 SE2d 201) (2015). And



      1
        The request for mandamus brought this matter within the appellate jurisdiction of
this Court. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5).

                                           2
sovereign immunity also will bar a lawsuit for damages upon quasi-contractual

theories of liability in the absence of a written contract. Carroll v. Bd. of

Regents of Univ. System of Ga., 324 Ga. App. 598, 603 (3) (751 SE2d 421)

(2013). The alleged oral agreement with Barrow County is the basis for all of

the contractual and quasi-contractual claims that Layer asserts in this case. With

one exception, those contractual and quasi-contractual claims are barred by

sovereign immunity as against the County and its officers in their official

capacities.

      Sovereign immunity is no bar to mandamus relief, SJN Properties v.

Fulton County Bd. of Assessors, 296 Ga. 793, 799 (2) (b) (ii) (770 SE2d 832)

(2015), and Layer sought to compel specific performance of his alleged

agreement with the County by writ of mandamus. Although this claim as against

the county officers is not barred by sovereign immunity, it fails nevertheless. In

the first place, it is settled law that “[m]andamus will not lie to enforce private

rights under [a] contract.” Atlanta & West Point R. v. City of Atlanta, 156 Ga.
251, 251 (5) (119 S.E. 712) (1923). Moreover, that the alleged agreement at issue

was not reduced to writing means not only that sovereign immunity bars most

of the contractual and quasi-contractual claims, but it means as well that there


                                        3
simply is no binding contract between Layer and the County. See City of

Warrenton v. Johnson, 235 Ga. 665, 666 (1) (221 SE2d 429) (1975) (“Oral

contracts on behalf of a county have repeatedly been held to be void . . ..” ).

Without a binding contract, there is no basis for any remedy in the nature of

specific performance, whether in the form of a writ of mandamus or otherwise.

See Atkinson v. Cook, 271 Ga. 57, 58-59 (518 SE2d 413) (1999). The trial court

properly dismissed the plea for mandamus relief because it fails to state a claim

upon which relief might properly be granted.

      As against the county officers in their individual capacities, the City of

Auburn, and the various municipal officers named as defendants in this lawsuit,

Layer’s contractual and quasi-contractual claims fail for yet another reason.

Layer does not contend that he ever had an agreement (written or otherwise)

with any of these defendants that was breached. They indisputably were not

parties to the alleged oral agreement between Layer and the County. Not being

parties to that agreement, we perceive no basis in the pleadings in this case upon

which they could be held liable for its breach, whether under a contractual or

quasi-contractual theory of liability. See Green v. Flanagan, 317 Ga. App. 152,

156 (2) (730 SE2d 161) (2012) (“[G]enerally speaking, a person who is not a


                                        4
party to a contract is not bound by its terms.” (Citation and punctuation

omitted)). The contractual and quasi-contractual claims against the county

officers in their individual capacities, the City, and the municipal officers in

both their official and individual capacities fail to state a claim upon which relief

can be granted.

      2. We turn now to the unconstitutional taking claim. Layer alleges that he

owns a portion of the pumping capacity of the station, and he says that Barrow

County permitted the City of Auburn and other nonparties to use his pumping

capacity without just compensation. Sovereign immunity is no bar to an

unconstitutional taking claim for just compensation, State Bd. of Ed. v. Drury,

263 Ga. 429, 430 (1) (437 SE2d 290) (1993), but this claim fails for another

reason. An unconstitutional taking claim requires the taking of a valid property

interest. See id. at 431 (1). Layer claims an interest in the pumping capacity of

the station only by virtue of his alleged agreement with the County, but as we

have explained already, because that agreement was never reduced to writing,

it does not bind the County, see Graham v. Beacham, 189 Ga. 304, 306 (5 SE2d

775) (1939), and so, it conferred upon Layer no valid property rights as against

the County (or those whom the County might permit to use the sewer pumping


                                         5
station). For want of a valid property interest, the taking claim fails. See Drury,
263 Ga. at 433 (1).

      Judgment affirmed. All the Justices concur.




                                        6